Citation Nr: 0713505	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina 


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to 
September 1985.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 decision by 
the Vocational Rehabilitation and Employment Division of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio.  The VA Regional Office in 
Winston-Salem, North Carolina (hereinafter RO) is now the 
certifying VA Regional Office.    


REMAND

In his February 2004 substantive appeal, the veteran 
requested a hearing before the Board at a VA Regional Office.  
In February 2007, the veteran was scheduled for such a 
hearing at the Cleveland Regional Office.  A letter notifying 
him of this hearing was mailed in January 2007 at an address 
in Canton, Ohio.  The veteran failed to appear for the 
scheduled hearing.  However, it appears as if notification of 
a change of address to North Carolina was received prior to 
January 2007.  Accordingly, the case is remanded for the 
following action:

The RO must rescheduled the veteran for a 
hearing before the Board at the RO.  The 
veteran and his representative must be 
notified of the date and time of the 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



